DETAILED ACTION
Response to Amendment
A Reply was filed 11 July 2022.  Claims 17 and 21-23 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 17 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17
It is unclear whether it is the “cells” or the “corners” which “connect on an interior of the spacer grid”. 
The phrase “corners between adjacent connected tubular fuel rod support cells are integral to both adjacent support cells” is unclear.  It is unclear what constitutes “integral”.  It is unclear whether “integral” means: connected to; is single unitary component; or something else.  Also, if “integral” means connected to, and it is the “corners” which “connect on an interior of the spacer grid” (see above), then the phrase appears to be redundant.  

Claim Interpretation
It is noted that claim 1 does not require corners to connect to corners.  
It is also noted that claim 1 does not require that a corner be between each of the four walls.  That is, the claim does not require four corners.

Claim Rejections - 35 USC § 103
Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 5,666,389) in view of Skoda (US 2016/0232991).
Claims 17 and 23
Andersson discloses (e.g., Figure 6) a nuclear fuel assembly (1) having a spacer grid (7) comprising fuel rod support cells (9) and springs (10, 16).  Note col. 3, lines 20-35; col. 4, lines 46-49); and col. 6, lines 51-57.  The cells have four walls.  The cells share corners (e.g., Figure 7).  The springs extend at least partially into a cell.  The springs have a fuel rod contact surface.
Andersson appears to be silent with regard to there being a coating on the spring’s contact surface.  Nevertheless, it is conventional in the art to provide a coating to a spacer grid component to enhance protection against corrosion. 
Skoda shows that it is known in the art to coat an entire nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Skoda at [0002, 0007, 0008, and 0011].  The coating provides protection against corrosion.
Modification of the spacer grid spring of Andersson to have included a diamond-like carbon coating to help reduce corrosion, as suggested by Skoda, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 21
Andersson desires a cell wall of small thickness (e.g., col. 4, lines 45-52).  One of ordinary skill in the art would realize that Andersson’s cell walls can be implemented with various thickness, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thickness in light of the specific nuclear reactor design.  Embodiments of Andersson are capable of being used with a cell wall thickness of 0.018 inch.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Andersson to have implemented the cell walls with a thickness of 0.018 inch to meet a particular reactor design.
Claim 22
Skoda discloses that the coating is deposited by physical vapor deposition (e.g., Abstract).  Modification of Andersson to have included applying the coating via physical vapor deposition, as suggested by Skoda, would have been obvious to one of ordinary skill in the art.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 5,666,389) in view of Bryan (US 5,434,896).
Claims 17 and 23
Andersson discloses (e.g., Figure 6) a nuclear fuel assembly (1) having a spacer grid (7) comprising fuel rod support cells (9) and springs (10, 16).  Note col. 3, lines 20-35; col. 4, lines 46-49); and col. 6, lines 51-57.  The cells have four walls.  The cells share corners (e.g., Figure 7).  The springs extend at least partially into a cell.  The springs have a fuel rod contact surface.
Andersson appears to be silent with regard to there being a coating on the spring’s contact surface.  Nevertheless, it is conventional in the art to provide coating to a spacer grid component to enhance wear resistance.
Bryan shows that it is known in the art to coat a nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Bryan at col. 2, lines 64-68 and col. 3, lines 33-42.  The coating provides wear resistance.  
Modification of the spacer grid spring of Andersson to have included a diamond-like carbon coating to enhance wear resistance, as suggested by Bryan, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 21
Andersson desires a cell wall of small thickness (e.g., col. 4, lines 45-52).  One of ordinary skill in the art would realize that Andersson’s cell walls can be implemented with various thickness, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thickness in light of the specific nuclear reactor design.  Embodiments of Andersson are capable of being used with a cell wall thickness of 0.018 inch.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Andersson to have implemented the cell walls with a thickness of 0.018 inch to meet a particular reactor design.

Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Helmersson (US 2008/0267339) in view of either Skoda (US 2016/0232991).
Claims 17 and 23
Helmersson discloses (e.g., Figure 5) a nuclear fuel assembly spacer grid (30) comprising fuel rod support cells (31) and a springs (35).  The cells have four walls.  The cells share corners.  The springs extend at least partially into a cell.  The springs have a fuel rod contact surface.
Helmersson appears to be silent with regard to there being a coating on the spring’s contact surface.  Nevertheless, it is conventional in the art to provide coating to a spacer grid component to enhance protection against corrosion.
Skoda shows that it is known in the art to coat an entire nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Skoda at [0002, 0007, 0008, and 0011].  The coating provides protection against corrosion. 
Modification of the spacer grid spring of Helmersson to have included a diamond-like carbon coating to help reduce corrosion, as suggested by Skoda, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 21
One of ordinary skill in the art would realize that Helmersson’s cell walls can be implemented with various thickness, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thickness in light of the specific nuclear reactor design.  Embodiments of Helmersson are capable of being used with a cell wall thickness of 0.018 inch.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Helmersson to have implemented the cell walls with a thickness of 0.018 inch to meet a particular reactor design.
Claim 22
Skoda discloses that the coating is deposited by physical vapor deposition (e.g., Abstract).  Modification of Helmersson to have included applying the coating via physical vapor deposition, as suggested by Skoda, would have been obvious to one of ordinary skill in the art.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Helmersson (US 2008/0267339) in view of Bryan (US 5,434,896).
Claims 17 and 23
Helmersson discloses (e.g., Figure 5) a nuclear fuel assembly spacer grid (30) comprising fuel rod support cells (31) and a springs (35).  The cells have four walls.  The cells share corners.  The springs extend at least partially into a cell.  The springs have a fuel rod contact surface.
Helmersson appears to be silent with regard to there being a coating on the spring’s contact surface.  Nevertheless, it is conventional in the art to provide coating to a spacer grid component to enhance wear resistance.
Bryan shows that it is known in the art to coat a nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Bryan at col. 2, lines 64-68 and col. 3, lines 33-42.  The coating provides wear resistance.  
Modification of the spacer grid spring of Helmersson to have included a diamond-like carbon coating to enhance wear resistance, as suggested by Bryan, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 21
One of ordinary skill in the art would realize that Helmersson’s cell walls can be implemented with various thickness, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thickness in light of the specific nuclear reactor design.  Embodiments of Helmersson are capable of being used with a cell wall thickness of 0.018 inch.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Helmersson to have implemented the cell walls with a thickness of 0.018 inch to meet a particular reactor design.

Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Timbs (US 3,301,764) in view of either Skoda (US 2016/0232991 or Bryan (US 5,434,896).
Claims 17 and 23
Timbs discloses (e.g., Figure 1) a nuclear fuel assembly spacer grid (12) comprising fuel rod support cells and a springs (17).  The cells have four walls.  The cells share plural corners.  The springs extend at least partially into a cell.  The springs have a fuel rod contact surface.
Timbs appears to be silent with regard to there being a coating on the spring’s contact surface.  Nevertheless, it is conventional in the art to provide coating to a spacer grid component to enhance protection against corrosion and/or enhance wear resistance.
Skoda shows that it is known in the art to coat an entire nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Skoda at [0002, 0007, 0008, and 0011].  The coating provides protection against corrosion.
Bryan shows that it is known in the art to coat a nuclear fuel assembly spacer grid with a diamond-like carbon coating, which (according to Applicant) is as hard as or harder than SiC.  For example, note Bryan at col. 2, lines 64-68 and col. 3, lines 33-42.  The coating provides wear resistance.  
Modification of the spacer grid spring of Timbs to have included a diamond-like carbon coating to help reduce corrosion (as suggested by Skoda) or enhance wear resistance (as suggested by Bryan), would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 21
One of ordinary skill in the art would realize that Timbs’ cell walls can be implemented with various thickness, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thickness in light of the specific nuclear reactor design.  Embodiments of Timbs are capable of being used with a cell wall thickness of 0.018 inch.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Timbs to have implemented the cell walls with a thickness of 0.018 inch to meet a particular reactor design.


Response to Arguments
Applicant's arguments regarding Andersson as a primary reference have been fully considered but they are not persuasive.  Andersson is further addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646